DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application 62/832,955 filed 3/26/2019 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission received 10/05/2021 has been entered.

Response to Arguments
Applicant’s arguments filed 10/05/2021 with respect to claim(s) 1-20 have been considered but are drawn towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends:
“…Bashkin’s components are installed at various locations of the enclosure.  For example, as the verification component 12 is installed on the top portion of a front door (FIG. 1), one of the cameras 14 is installed on the front side of the enclosure (not on the front doors) and the other one of the cameras is installed on the interior side of the front 
While Applicant’s points are understood, the Examiner respectfully disagrees.
See MPEP 2111.01 (II) “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant contends that Bashkin’s components are installed at various locations of the enclosure, and that clearly, Bashkin does not teach an apparatus integrating various components.  
See MPEP 2173.01 “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art.” (emphasis added)
“Integrating” does not appear to be a special definition defined by applicant.  Merriam-Webster defines “integrate” as “to form, coordinate, or blend into a functioning or unified whole” (https://www.merriam-webster.com/dictionary/integrate)	
Applicant’s intended interpretation that the apparatus is “physically” integrated into a single device is not representative of the claim language according to a 
Note paragraph [0113] of Bashkin, which recites that “In some embodiments described above, open or closed networks between containers and associated circuits and logic can be used to integrate inventory management end-to-end through business units, locations, or entire enterprises.”
The amended language of claim 1 recites in part:
“the apparatus comprising and integrating:”
Hence, the interpretation is taken such that the components of the apparatus (front input structure, first imaging component, actuation structure, etc.) together coordinate into a functioning or unified whole for receiving one or more delivery items as such.

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-4, 14, 17, and 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bashkin (US 20210160462 A1; CON of Application No. 15/276,239 filed 9/26/2016) (hereinafter Bashkin).
Regarding claim 1, Bashkin discloses:
An apparatus installable to a lockable door of an enclosure at an entrance thereof for receiving one or more delivery items into the enclosure, the apparatus comprising and integrating: [See Bashkin, Figs. 3 and 4 illustrate an apparatus comprising input structure 12, cameras 14, display component 36, etc. installable to a lockable door of an enclosure; See Bashkin, ¶ 0047 discloses that the cameras can be attached to one or more doors (e.g. on the inside of the doors of the storage container).]
a front input structure for installing on the lockable door on a first side thereof corresponding to an exterior of the enclosure; [See Bashkin, Fig. 1 illustrates a “verification component” (12) on a “first side” (exterior) of a lockable enclosure; See Bashkin, ¶ 0040-0041, 0048, 0063 discloses the verification component accepting some manner of user input (biometric data, a code, etc.).  It is noted that barcode or QR code systems may be employed to match a user input against a stored lookup data table that includes corresponding portions of data for each registered user that has access to the storage container.  If a portion of data is received by the verification component and is contained within the lookup table, the user is allowed access.]
a first imaging component for installing on the lockable door on a second side thereof corresponding to an interior of the enclosure; [See Bashkin, ¶ 0101-0102, Fig. 2 discloses a camera (14) mounted on an upper surface of the storage container and for imaging the interior of the enclosure.  Particularly, note that the storage container can include two or more doors hinged thereto.  Each door can include one or more cameras attached to a corner of an interior side of the door.]
an actuation structure for locking and unlocking the lockable door; and [See Bashkin, ¶ 0043-0044 discloses that based upon whether or not a user is authorized or verified, a lock mechanism is released or engaged.  For instance, a lock mechanism can be a magnetic based lock that is released upon verification of a user to allow access to the storage container. Lock mechanism can be an electronic lock, or a lock with mechanical components that are controlled by associated electronic components. For example, a user is verified by the verification component prior as having access to inside the storage container by, for instance, a thumbprint. Once verified, the storage container allows access to the housed items by releasing or disengaging the lock mechanism.]
a control circuitry for functionally coupling to the first imaging component, the front input structure, and the actuation structure, the control circuitry being configured for: [See Bashkin, ¶ 0091 discloses the use of an application specific integrated circuit (ASIC); See Bashkin, Fig. 6 illustrates a “controller component” 15 can initiate recording or data collection (first imaging component) based on verification of a user via a verification component (front input structure), can manage the lock mechanism (actuation structure).]
storing one or more unlocking codes; [See Bashkin, ¶ 0041 discloses a user can access the storage container via the verification component that is configured to receive a portion of data from the user. The portion of data can be, but is not limited to, a portion of biometric data, a code, a number, a letter, a barcode, a proximity sensor via wireless data transfer (e.g., Radio Frequency Identification (RFID), Near Field Communication (NFC), wireless communication via a transmitter and a receiver, among others), a keypad entry, an identification badge, a security badge, among others. By way of example, the biometric data can be a handprint, a fingerprint, a retinal scan of an eye, a portion of facial data of the operator, a height of the operator, a weight of the operator, body-shape of the operator, capacitance of operator based on body-mass index, among others. By way of example, the portion of data can further be, but is not limited to, a username, a password, employee identification, image identification, or a combination thereof. For example, the image identification can be a barcode, a Quick Response (QR) code, a portion of a graphic, a logo, a three-dimensional (3D) barcode, among others.]
receiving an access code from a visitor via the front input structure; [See Bashkin, ¶ 0040-0041 discloses receiving a portion of data from a user as input, wherein the data can be embodied in the form of a number of different codes.]
determining that the access code corresponds to one of the one or more unlocking codes; [See Bashkin, ¶ 0040-0043 discloses “verification” based on recognition of a user’s fingerprint, recognition of a code, graphic, etc.]
commanding the actuation structure to unlock the lockable door for receiving the one or more delivery items into the enclosure; and [See Bashkin, ¶ 0041-0043 discloses unlocking a lock mechanism upon recognition or verification of a user.]
activating the first imaging component for monitoring the entrance and at least a first portion of the exterior of the enclosure adjacent a first side of the entrance. [See Bashkin, ¶ 0041-0043 discloses activating or initiating recording or data collection from a number of cameras based on upon at least one of a verification of the user via the verification component or an unlocking of the lock mechanism; See Bashkin, Fig. 2 illustrates cameras 14, for monitoring an exterior and interior of an enclosure at least adjacent to a “front” of the input structure corresponding with the locking doors.]

Regarding claim 2, Bashkin discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Bashkin discloses:
[See Bashkin, ¶ 0040-0043 discloses receiving a portion of data from a user, including a barcode, retinal scan, which are understood to be gathered with an “imaging component”; See Bashkin, ¶ 0041 discloses a keypad entry device.]

Regarding claim 3, Bashkin discloses all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Bashkin discloses:
further comprising a third imaging component installable on the first side of the lockable door for functionally coupling to the control circuitry for monitoring a second portion of the exterior of the enclosure. [See Bashkin, ¶ 0046-0047 discloses that multiple cameras may be installed or attached inside or outside the storage container, wherein it is particularly recited that the cameras can be controlled to move focus and/or aim to a different location.]

Regarding claim 4, Bashkin discloses all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Bashkin, discloses:
further comprising at least one of a front display for displaying user instructions to the visitor, [See Bashkin, Fig. 3 illustrates a “display” 36 for displaying prompts to a user.] a front motion sensor, a first speaker installable on the first side of the lockable door, a first microphone installable on the first side of the lockable door, a rear display for displaying images captured by the third imaging component, a second speaker installable on the second side of the lockable door, and a second microphone installable on the second side of the lockable door. 

Regarding claim 14, this claim recites analogous limitations to claim 1 in the form of “a method” rather than “an apparatus”, and is therefore rejected on the same premise.  

Regarding claim 17, this claim recites analogous limitations to claim 1 in the form of “one or more non-transitory computer-readable storage devices” rather than “an apparatus”, and is therefore rejected on the same premise.  
Further, claim 17 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Bashkin discloses:
One or more non-transitory computer-readable storage devices comprising computer-executable instructions for receiving one or more delivery items into an enclosure having a lockable door at an entrance thereof, wherein the instructions, when executed, cause a processing structure to perform actions comprising: [See Bashkin, ¶ 0092-0093 discloses computer storage medium storing instructions for execution by a number of computer processors.]

Regarding claim 21, this claim recites analogous limitations to claim 1 and is therefore rejected on the same premise.  
Further, claim 21 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows:
Bashkin discloses:
a front input structure for installing on the lockable door on a first side thereof corresponding to an exterior of the enclosure; [See Bashkin, Fig. 1 illustrates a “verification component” (12) on a “first side” (exterior) of a lockable enclosure; See Bashkin, ¶ 0040-0041, 0048, 0063 discloses the verification component accepting some manner of user input (biometric data, a code, etc.).  It is noted that barcode or QR code systems may be employed to match a user input against a stored lookup data table that includes corresponding portions of data for each registered user that has access to the storage container.  If a portion of data is received by the verification component and is contained within the lookup table, the user is allowed access.]
a first imaging component for installing on the lockable door on the first side thereof; [See Bashkin, ¶ 0117 discloses that cameras may exist on any exterior surface of a storage container (enclosure); See Bashkin, Fig. 2 illustrates camera elements 14 imaging an interior and exterior of the storage container.]
a second imaging component for installing on the lockable door on a second side thereof corresponding to an interior of the enclosure; [See Bashkin, ¶ 0101-0102, Fig. 2 discloses a camera (14) mounted on an upper surface of the storage container and for imaging the interior of the enclosure.  Particularly, note that the storage container can include two or more doors hinged thereto.  Each door can include one or more cameras attached to a corner of an interior side of the door.]
For motivation, see Examiner’s previous rejection of claim 1.

Regarding claim 22, this claim recites analogous limitations to claim 2, and is therefore rejected on the same premise.  

Regarding claim 23, this claim recites analogous limitations to claim 3, and is therefore rejected on the same premise.  

Claims 9, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bashkin in view of Lyman et al. (US 20150310381 A1) (hereinafter Lyman)
Regarding claim 9, Bashkin discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.

wherein the lockable door is upwardly openable or is openable into the exterior of the enclosure; and 
wherein the control circuitry is configured for monitoring the predefined area in the enclosure using the first imaging component. 
However, Lyman discloses:
wherein the lockable door is upwardly openable [See Lyman, Fig. 3 illustrates a garage door element (310), wherein it is within the level of ordinary skill to understand that garage doors routinely and conventionally retract upwards to open.] or is openable into the exterior of the enclosure; and 
wherein the control circuitry is configured for monitoring the predefined area in the enclosure using the first imaging component. [See Lyman, ¶ 0040-0041, 0049-0050, and Fig. 3 discloses using a camera (335, per Fig. 3) to monitor a delivery area, as well as performing image analysis on captured images to identify a designated location in which a delivery person may place a package.]
In the above citations and throughout the reference as a whole, Bashkin discloses access control to a secured container, enclosure, or premises.  As a whole, Bashkin relates to authenticating a user entering a secured location and tracking inventory or products that are removed or added by the user.  Bashkin’s methodology is noted as being applicable to storage containers among myriad other environments.  
Lyman discloses noteworthy similarities to Lyman, including the context of controlling access and providing secure delivery of a package to a designated delivery area of a premises – a garage area, through the use of camera surveillance and integrated premises automation 
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Bashkin to add the teachings of Lyman in order to employ secure delivery techniques to a garage door setting, thus granting a delivery person access to a garage area of a premises while ensuring all other access points are locked and secure. (Lyman, ¶ 0022).

Regarding claim 16, Bashkin discloses all the limitations of claim 14, and is analyzed as previously discussed with respect to that claim.
Lyman discloses:
further comprising: checking, before said unlocking the lockable door, whether another door of the enclosure is locked; and locking the another door if the another door is not locked. [See Lyman, ¶ 0047-0050 and Fig. 3 discloses a plurality of “remote actuated door locks” (350-1, 350-2, 350-3) as well as “garage door controller” (330).  Further, that a premises automation controller is responsible for sensing an open vs. closed state of each door lock, and actuating the locks into a desired position.]
For motivation, see Examiner’s earlier rejection of claim 9.

Regarding claim 25, this claim recites analogous limitations to claim 9, and is therefore rejected on the same premise.  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bashkin in view of Hall et al. (US 20150235493 A1) (hereinafter Hall).
Regarding claim 5, Bashkin discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Bashkin does not appear to explicitly disclose:
further comprising a rear input structure for receiving one or more codes for generating the one or more unlocking codes, said rear input structure being installable on the second side of the lockable door. 
However, Hall discloses:
further comprising a rear input structure for receiving one or more codes for generating the one or more unlocking codes, said rear input structure being installable on the second side of the lockable door. [See Hall, ¶ 0051, Figs. 7 and 10 discloses an input device such as a keypad.  Particularly, it is noted that a user inputs an access code into the keypad, and the access code is transmitted to a control module where it is compared against one or more stored access codes.  Upon matching, the garage door is opened.  Note Fig. 10, which specifically illustrates the “rear input structure” (606b) as being installed on the second side of the lockable door, corresponding with an interior space.]
In the above citations and throughout the reference as a whole, Bashkin discloses access control to a secured container, enclosure, or premises.  As a whole, Bashkin relates to authenticating a user entering a secured location and tracking inventory or products that are removed or added by the user.  Bashkin’s methodology is noted as being applicable to storage containers among myriad other environments.  Bashkin however, does not elaborate on a secondary keypad being affixed on the second side of a lockable door at an interior of a garage premises.

It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Bashkin to add the teachings of Hall in order to provide selective access control to a delivery person, allowing increased potential customer delivery preferences. (Hall, paragraph 0049).

Regarding claim 6, Bashkin in view of Hall discloses all the limitations of claim 5, and is analyzed as previously discussed with respect to that claim.
Hall discloses:
wherein the rear input structure comprises at least one of a fourth imaging component for detecting one or more images for storing the one or more unlocking codes in the apparatus, [See Hall, ¶ 0063, Fig. 7 illustrates a “fourth imaging component” (element 702), which is disclosed as an optical or RFID scanner to scan a tag or label (bar code, matrix code, chip, etc.) storing the access code.] and a second keyboard for entering the information for storing the one or more unlocking codes in the apparatus. [See Hall, Figs. 7, and 10 illustrate a keypad including a keyboard with a numbered keypad for entering an access code, wherein the distinction is that the “second keyboard” is located inside of the garage.]
For motivation, see Examiner’s earlier rejection of claim 5.

Claims 8, 10, 11, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bashkin in view of Merkley et al. (US 10861265 B1) (hereinafter Merkley).
Regarding claim 8, Bashkin discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.

wherein the control circuitry is configured for monitoring a predefined area in the enclosure accessible to the visitor and for generating an error output if the visitor in the predefined area has moved out of the predefined area. 
However, Merkley discloses:
wherein the control circuitry is configured for monitoring a predefined area in the enclosure accessible to the visitor and for generating an error output if the visitor in the predefined area has moved out of the predefined area. [See Merkley, col. 2 lines 37-51 discloses effectuating an alarm event (error output) based on sensor data indicating a location of a person relative to an access point.  An alarm state (error output) is determined based on whether a person interacts with the interior side of a lock component at an access point and leaves the access point.]
In the above citations and throughout the reference as a whole, Bashkin discloses access control to a secured container, enclosure, or premises.  As a whole, Bashkin relates to authenticating a user entering a secured location and tracking inventory or products that are removed or added by the user.  Bashkin’s methodology is noted as being applicable to storage containers among myriad other environments.  Bashkin however, does not elaborate on a secondary keypad being affixed on the second side of a lockable door at an interior of a garage premises.
Merkley discloses noteworthy similarities to Lyman, also including the context of automated door locking.  Merkley as a whole relates to collecting and analyzing sensor data associated with security and home automation systems, and activating alarm functionality in response to gathered sensor data. 


Regarding claim 10, Bashkin discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Merkley discloses:
wherein the control circuitry is configured for commanding the actuation structure to lock the lockable door after a predefined period of time since said unlocking the lockable door. [See Merkley, col. 12 lines 58-67 discloses initiating a predetermined time (time delay, etc.) in which a security system counts down before switching into an armed state (locked state).]
For motivation, see Examiner’s earlier rejection of claim 8.

Regarding claim 11, Bashkin in view of Merkley discloses all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim.
Merkley discloses:
wherein the control circuitry comprises a timer for counting the predefined period of time; and [See Merkley, col. 12 lines 58-67 discloses initiating a predetermined time (time delay, etc.) in which a security system counts down before switching into an armed state (locked state).]
wherein the control circuitry is further configured for: restarting the timer if another access code is inputted. [See Merkley, col. 12 lines 58-67 and col. 13 lines 1-13 discloses detecting a person exiting a property, or detecting that a person exited a home based on received sensor data, a control panel determines whether occupancy can be detected and initiates a predetermined time countdown.  Hence, if a person entered a code, left the home, and re-entered, the sensors would determine occupancy and effectively “reset” a countdown.]
For motivation, see Examiner’s earlier rejection of claim 8.

Regarding claim 15, this claim recites analogous limitations to claim 8, and is therefore rejected on the same premise.  

Regarding claim 24, this claim recites analogous limitations to claim 8, and is therefore rejected on the same premise.  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10255737 B1		Eichenblatt; David L.
US 20200397172 A1		Kennett; Kevin
US 20190325681 A1		Bresson; David P. et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486